 


110 HR 7124 IH: To establish procedures for causes and claims relating to the leasing of Federal lands (including submerged lands) for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, and for other purposes.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7124 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2008 
Mr. Shadegg (for himself, Mr. Kingston, Mr. Carter, Mr. Pence, Mrs. McMorris Rodgers, Mr. Wamp, Mr. Daniel E. Lungren of California, Mr. Radanovich, Mr. Miller of Florida, Ms. Foxx, Mr. Barrett of South Carolina, Mr. Walberg, Mr. Kuhl of New York, Mr. Latta, Mrs. Myrick, Mr. Neugebauer, Mr. Hoekstra, and Mr. Boozman) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish procedures for causes and claims relating to the leasing of Federal lands (including submerged lands) for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, and for other purposes. 
 
 
1.FindingsCongress finds that— 
(1)the United States spends over $1 billion per day to import crude oil from foreign countries; 
(2)such expenditure represents the largest wealth transfer in history; 
(3)the United States has at least 17.84 billion barrels of oil under moratorium in the Outer Continental Shelf; 
(4)environmental groups have legally challenged every lease in the Alaskan Outer Continental Shelf in the Chukchi and Beaufort Seas; 
(5)environmental groups have legally challenged the entire 2007–2012 5-year national Outer Continental Shelf leasing program; 
(6)such legal challenges significantly delay or ultimately prevent energy resources from reaching the American public; 
(7)these legal challenges come at a high cost to the American public and the American economy; and 
(8)Congress finds that expedited judicial review is necessary to prevent this gross abuse of the United States judicial system. 
2.Exclusive jurisdiction over causes and claims relating to covered energy projectsNotwithstanding any other provision of law, the United States District Court for the District of Columbia shall have exclusive jurisdiction to hear all causes and claims under this Act or any other Act that arise from any covered energy project. 
3.Time for filing complaintAll causes and claims referred to in section 2 must be filed not later than the end of the 60-day period beginning on the date of the action or decision by a Federal official that constitutes the covered energy project concerned. Any cause or claim not filed within that time period shall be barred. 
4.District court for the District of Columbia deadline 
(a)In generalAll proceedings that are subject to section 2— 
(1)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such cause or claim is filed; and 
(2)shall take precedence over all other pending matters before the district court. 
(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court by the deadline described under this section, the cause or claim shall be dismissed with prejudice and all rights relating to such cause or claim shall be terminated. 
5.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court may be reviewed by no other court except the Supreme Court. 
6.Deadline for appeal to the Supreme CourtIf a writ of certiorari has been granted by the Supreme Court pursuant to section 5, then— 
(1)the interlocutory or final judgment, decree, or order of the district court shall be resolved as expeditiously as possible and in any event not more than 180 days after such interlocutory or final judgment, decree, order of the district court is issued; and 
(2)all such proceedings shall take precedence over all other matters then before the Supreme Court. 
7.Covered energy project definedIn this Act, the term covered energy project means any action or decision by a Federal official regarding— 
(1)the leasing of Federal lands (including submerged lands) for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, including actions and decisions regarding the selection or offering of Federal lands for such leasing; or 
(2)any action under such a lease. 
 
